                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                 LUBBOCK DIVISION

JOHN GONZALES GARCIA,
Institutional ID No. 2007276

                               Plaintiff,
                                                                No. 5:19-CV-00005-H
v.

DR. TERRY ROSE,

                               Defendant.

              ORDER ACCEPTING REPORT AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       Plaintiff filed this Section 1983 action on January 14, 2019, alleging that Defendant

Dr. Terry Rose denied him adequate medical care while he was incarcerated at the Smith

Unit of the Texas Department of Criminal Justice (TDCJ). 1 Dkt. No. 1. United States

Magistrate Judge D. Gordon Bryant, Jr., conducted preliminary screening and

recommended that the Court dismiss Plaintiff’s complaint with prejudice for failure to state

a claim under 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1). Dkt. No. 23. Plaintiff

sought, and was granted, an extension of time to file objections to Judge Bryant’s report and

recommendation. However, he filed no objections, and the time to do so has passed.

       The Court has examined the record and reviewed the findings, conclusions, and

recommendation for plain error. Finding none, the Court accepts and adopts the findings,

conclusions, and recommendation of the United States Magistrate Judge. Plaintiff’s




1
 Plaintiff’s original complaint included other claims regarding incidents that allegedly occurred in
other units. Those claims were severed and transferred to appropriate courts for the divisions where
those units are located. See Dkt. No. 10.
complaint and the claims against Dr. Terry Rose are therefore dismissed with prejudice for

failure to state a claim.

           This dismissal will count as a qualifying dismissal under 28 U.S.C. ' 1915(e)(2)(B)

and 1915A(b)(1), and Adepegba v. Hammons, 103 F.3d 383 (5th Cir. 1996).

           Dismissal of this action does not release Plaintiff from the obligation to pay any filing

fee previously imposed. See Williams v. Roberts, 116 F.3d 1126, 1128 (5th Cir. 1997).

           Plaintiff is advised that if he appeals this order, he will be required to pay the appeal

fee of $505.00 pursuant to the PLRA,2 and he must submit an application to proceed in

forma pauperis and a 6-month certificate of inmate trust account at the same time he files his

notice of appeal.

           All relief not expressly granted and any pending motions are denied.

           So ordered on April 3, 2020.


                                                        __________________________________
                                                        JAMES WESLEY HENDRIX
                                                        UNITED STATES DISTRICT JUDGE




2
    Prison Litigation Reform Act of 1995.
                                                   2
